Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the claims are directed to a method and so, the abstract should include the steps of the method.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive since the claims are directed to a method.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD OF CONTROLLING HYGIENE OF A PORTABLE PACKAGED FOOD CONTAINER.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the user interface device" in the last two lines.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the claim will be read as “the mobile device.”  Appropriate correction is required.
Claims 17-20 are rejected for depending on rejected claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN207258372U to Lyu et al. (see machine translation) in view of U.S. Patent App. Pub. No. 2009/0138107 to Ha.
As to claim 1, Lyu discloses a method for controlling hygiene of a box for transportation of deliverable items (see Lyu machine translation paragraph [0007]), the method comprising a controller to conduct a hygiene cycle via a hygiene device attached to the box (see Lyu machine translation paragraph [0023] disclosing sterilization and disinfection 609 in UV disinfection room 9).
While Lyu discloses that the controller can communicate with a mobile device (see Lyu machine translation paragraphs [0014] and [0023] disclosing use of a mobile phone and remote server 604), Lyu does not explicitly disclose that the mobile device transmits a cycle start command to the hygiene device to conduct hygiene cycles and to record information related to performance of the hygiene cycles and receiving the recorded information from the hygiene device using the mobile device.  Use of mobile devices to transmit, start cleaning cycles, record information and transmit information back to the mobile device is known in the art.  Ha discloses the use of a mobile device to control the cleaning device, start various cleaning cycles, record information and transmit the information back to the mobile phone (see Ha Abstract, Figs. 2 and 3, paragraphs [0070]-[0095]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use the mobile device as disclosed by Lyu in order to better control and operator the cleaning of the box.  To the extent that it could be argued that Lyu/Ha does not disclose multiple hygiene cycles, duplication of steps is prima facie obvious (see In re Citron, 326 F.2d 418 (1964) (mere duplication of steps without change in function is obvious)).
As to claim 16, Lyu discloses a method for maintaining hygiene of a box for transportation of deliverable items (see Lyu machine translation paragraph [0007]), the method comprising conducting a hygiene cycle using a hygiene device attached to the box (see Lyu machine translation paragraph [0023] disclosing sterilization and disinfection 609 in UV disinfection room 9). To the extent that it could be argued that Lyu does not disclose multiple hygiene cycles, duplication of steps is prima facie obvious (see In re Citron
While Lyu discloses that the controller can communicate with a mobile device (see Lyu machine translation paragraphs [0014] and [0023] disclosing use of a mobile phone and remote server 604), Lyu does not explicitly disclose controlling the conduction of each hygiene cycle of the hygiene cycles using the mobile device, recording information related to performance of each of the hygiene cycles and transmitting the recorded information from the hygiene device to the mobile device.  Use of mobile devices to transmit, controlling cleaning cycles, record information and transmit information back to the mobile device is known in the art.  Ha discloses the use of a mobile device to control the cleaning device, start and control various cleaning cycles, record information and transmit the information back to the mobile phone (see Ha Abstract, Figs. 2 and 3, paragraphs [0070]-[0095]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use the mobile device as disclosed by Lyu in order to better control and operator the cleaning of the box.  

Claims 2-8 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN207258372U to Lyu et al. (see machine translation) in view of U.S. Patent App. Pub. No. 2009/0138107 to Ha as applied to claims 1 and 16 above, and further in view of CN104867246A to Ma (see machine translation).
Lyu and Ha are relied upon as discussed above with respect to the rejection of claims 1 and 16.
As to claims 2 and 17, while Lyu discloses use of UV light to disinfect, Lyu does not explicitly spraying a hygiene agent into the box during the conduction of each of the hygiene cycles.  Ma discloses a similar box cleaning method wherein a cleaning agent is sprayed into the box (see Ma machine translation paragraph [0014]).  Combining prior art elements as well as simple substitution of one known equivalent element for another is prima facie obvious (see MPEP 2143(I)(A) and (B)), and it would have been obvious to one of ordinary skill in the art to either combine the UV system and spray system of Lyu 
Regarding claims 3-8, the combination of Lyu, Ha and Ma discloses that the recorded information can include the operation state of the cleaning device (see Ha paragraphs [0018]-[0020], [0073]-[0076]).  Selection of which status information to record, such as spray status, device ID, time, etc., are well known parameters that are well within one of ordinary skill in the art to choose to receive.
As to claim 18, the combination of Lyu, Ha and Ma discloses use of an atomizer (read as mist producer) (see Ma machine translation paragraph [0014]).  While the combination of Lyu, Ha and Ma does not explicitly disclose a plurality of nozzles, duplication of parts is prima facie obvious (see MPEP 2144.04(VI)(B)).
As to claim 19, the combination of Lyu, Ha and Ma discloses that the user is allowed to initiate each cycle of the hygiene cycles using the mobile device (see Ha Abstract, Figs. 2 and 3, paragraphs [0070]-[0095]).

Claims 9, 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN207258372U to Lyu et al. (see machine translation) in view of U.S. Patent App. Pub. No. 2009/0138107 to Ha and CN104867246A to Ma (see machine translation) as applied to claims 2 and 19 above, and further in view of U.S. Patent App. Pub. No. 2018/0142394 to DeBates et al.
Lyu, Ha and Ma are relied upon as discussed above with respect to the rejection of claims 2 and 19.
As to claims 9 and 10, the combination of Lyu, Ha and Ma does not explicitly disclose that a stop command can be transmitted from the mobile device to the cleaning device.  DeBates discloses a similar remote controlling system wherein the mobile device can be used to transmit a stop command (see DeBates paragraph [0091]).  It would have been obvious to one of ordinary skill in the art at the time of 
As to claim 20, the combination of Lyu, Ha and Ma discloses that various operating parameters are contained in the program (see Ha paragraphs [0018]-[0020], [0073]-[0076]) and selection of the spray duration is a known operating parameter of one of ordinary skill in the art to automatically control.  The combination of Lyu, Ha and Ma does not explicitly disclose that a stop command can be transmitted from the mobile device to the cleaning device.  DeBates discloses a similar remote controlling system wherein the mobile device can be used to transmit a stop command (see DeBates paragraph [0091]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include transmitting a stop signal as disclosed by DeBates in order to better control the device.

Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN207258372U to Lyu et al. (see machine translation) in view of U.S. Patent App. Pub. No. 2009/0138107 to Ha as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2017/0252472 to Dang et al.
Lyu and Ha are relied upon as discussed above with respect to the rejection of claim 1.
As to claims 11-14, the combination of Lyu and Ha discloses that new operation modes can be downloaded and installed (see Ha paragraphs [0104]-[0107]).  Furthermore, Dang discloses a similar method wherein software updates, configuration updates, etc. are known to be provided and installed where it is understood in the art that software updates are from the provider (see Dang paragraph [0044], [0094], [0129]).  It would have been obvious to one of ordinary skill in the art at the time of filing to receive software updates, including modified operating parameters such as pumping time or cycle schedules, in order to satisfy changing demands of consumers (see Ha paragraph [0107]).
As to claim 15, the combination of Lyu, Ha and Dang discloses that the communication modules are bidirectional and are understood as identifying the cleaning device and locking down the wireless communication between the devices to sure completion of data transmission (see Dang paragraph [0053], [0084]-[0094]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296.  The examiner can normally be reached on M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS LEE/Primary Examiner, Art Unit 1714